Citation Nr: 0509940	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  95-28 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for a right 
shoulder disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDING OF FACT

The veteran's right shoulder disability is manifested by 
subjective complaints of pain and limitation of motion due to 
discomfort.  Objective clinical findings include full range 
of motion, with some pain, and strength rated at 5 out of 5.  
There is no evidence of dislocation or malunion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 1995 rating decision, a July 1995 
statement of the case (SOC), and supplemental statements of 
the case (SSOC) dated in October 1995, July 2003 and November 
2004, notice thereof in December 2004, that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a February 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in February 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in March 1995.  Thereafter, 
the RO issued a rating decision in May 1995.  In February 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in February 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in November 2004, notice thereof 
in December 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Factual Background

The veteran was granted service connection for residuals of a 
right shoulder injury by means of a May 1970 rating decision; 
his disability was evaluated as noncompensable.  In October 
1974, the RO increased the veteran's disability evaluation to 
10 percent for residuals, history of right acromioclavicular 
separation, status postoperative repair with limitation of 
motion.  

The current issue on appeal relates to a March 1995 claim of 
entitlement to an increased disability rating for his 
service-connected shoulder condition.  The veteran claimed 
that his shoulder condition had worsened over the past years 
and that he was having difficulty performing his job as a 
brick layer.

Accordingly, the veteran was scheduled for an April 1995 VA 
joints examination.  Physical examination revealed a well-
healed surgical scar in the region of his right acromion 
process.  There was no palpable bony exostosis.  Range of 
motion of the shoulder was within normal limits, although it 
was painful on extreme abduction.  The scarf sign was 
positive as was some direct palpation in the region of the AC 
joint. There was no bicipital tendonitis and shoulder 
strength was 5/5. The examiner's diagnosis was history of 
right acromioclavicular joint sprain status post surgical 
repair, now with evidence of degenerative joint disease of 
the acromioclavicular joint.  The examiner asserted that 
there was mild functional limitation due to the injury.  Due 
to these findings a May 1995 rating denied an increased 
evaluation for residuals, right acromioclavicular separation.  
The veteran submitted a timely notice of disagreement and 
perfected his appeal in September 1995. 

The veteran presented for a regional office hearing in 
September 1995.  He testified that his injury prevented from 
working in security.  He has constant discomfort in his right 
shoulder and he has minimum rotation in his neck without 
pain.  Normal activity caused pain in his shoulder; he can 
hardly lift anything; and he can only raise his arm over his 
head with discomfort.  An October 1995 Hearing Officer's 
Decision denied an increased rating for residuals, separation 
of the right shoulder.  

VA treatment records reveal persistent complaints of pain in 
the right shoulder from February 1993 to August 1995.  
Accordingly, the veteran was scheduled for an August 1997 VA 
joints examination.  The veteran's subjective complaints were 
chronic aching in the right shoulder and neck area.  
Objective findings were approximately a 1-1/2 inch, well-
healed scar.  There was no palpable bony exostosis.  Range of 
motion of the right shoulder was normal, with some pain.  
There was no crepitation.  The x-ray of the right shoulder 
revealed degenerative joint disease.  The examiner's 
diagnosis was posttraumatic arthritis of the right shoulder.  
The RO reviewed the aforementioned evidence in September 1997 
and continued the 10 percent disability evaluation for post 
operative residuals, separation of the right shoulder.  

The Board notes that the veteran failed to report for VA 
examination scheduled in March 2002 in order to assess the 
severity of his service connected disability.  The veteran 
also failed to report for an examination scheduled in June 
2003.  

Laws/Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R.     § 4.21 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Impairment of the clavicle or scapula, with dislocation, 
warrants a 20 percent rating.  For nonunion of the clavicle 
or scapula, with loose movement, a 20 percent evaluation is 
appropriate; without loose movement, a 10 percent rating is 
for assignment.  Malunion of the clavicle or scapula warrants 
a 10 percent evaluation.  Otherwise, rate on impairment of 
function of contiguous joint.  Code 5203.

The regulations also provide that with any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased. Flexion 
elicits such manifestations. The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non-weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.
Analysis

The RO has assigned a 10 percent rating for the veteran's 
right shoulder disability, and the minimum compensable rating 
for disability of the shoulder joint is 10 percent disabling.

The medical evidence shows that the veteran's primary 
complaint in recent years has been near-constant aching in 
his right shoulder.  However, the Board notes that range of 
motion findings have consistently been within normal limits.  
Both the April 1995 and the August 1997 examiners objective 
findings included findings of range of motion within normal 
limits, with some pain.

The veteran's right shoulder disability involves no more than 
pain on motion, as required for a 10 percent rating under 
Code 5203.  In order to warrant a higher rating of 20 
percent, the evidence must show either dislocation of the 
shoulder or nonunion of the joint with loose movement.  The 
Board notes that there is no medical evidence of record of 
dislocation of the shoulder or nonunion of the joint with 
loose movement.  Accordingly, the veteran has not met the 
criteria for a disability rating in excess of 10 percent for 
a right shoulder disability.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for higher ratings than those currently assigned, and, as 
such, this case does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for more favorable determinations.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A disability rating in excess of 10 percent for a right 
shoulder disability is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


